ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 12.  Applicant's Remarks, filed 22 Mar 2021, have been fully considered and found not to be persuasive.
	Applicant remarks that the PubChem entry for pyrotinib does not qualify as prior art under 35 U.S.C. 102(a)(1). However, MPEP 2124 provides that "In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism." In the instant case, the chemical structure of the compound identified by name in ClinicalTrials.gov Identifier NCT02422199 are facts such as the characteristics and properties of the material so identified, and therefore the reference of the PubChem entry for pyrotinib need not be available as prior art before applicant’s filing date in order to show such a fact. Further, the instant specification describing the background of the invention at page 2, lines 10-25 implies the compound identified by the name pyrotinib is the same as the compound having the chemical structure as recited in the instant claims, which is consistent with the facts shown by the PubChem entry for pyrotinib, and the instant specification describes this as part of the background of the invention. As detailed in the rejection of record, the disclosure of ClinicalTrials.gov Identifier NCT02422199, which qualifies as prior art under 35 U.S.C. 102(a)(1), with evidence of facts such as the characteristics and properties of the material identified therein as shown by the PubChem entry for pyrotinib, discloses all limitations of claims 1, 4, 7-9, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JONATHAN S LAU/Primary Examiner, Art Unit 1623